DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/16/2022 has been entered.

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/US2018/023624 filed 03/21/2018, which claims the benefit of the priority of US Provisional application 62/475,688 filed 03/23/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 05/16/2022 has been considered by the examiner.

	
Claim Status
Claims 1, 64, 66-78, and 80-83 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 66 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 66 is dependent on cancelled claim 65. Claim 80 is dependent on cancelled claim 79. 
For examination purposes, claim 80 is interpreted to depend on claim 77 and claim 66 is interpreted to depend on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 66-78, and 80-83 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018273 A1 (hereinafter “the ‘273 publication)- IDS 2019, in view of WO 2015/004216 A1 (hereinafter “the ‘216 publication”) as evidenced by Furukawa et al. in (Research square, Research square, 10 Dec, 2020) and WO 2017/032614 A1 (hereinafter “the ‘614 publication”) and Huang et al. (Dermatol Clin. 2017 Jan; 35(1): 85–93).
‘273 teaches a method for stimulating hair growth in a mammal comprising administering an effective amount of a composition comprising an osteopontin polypeptide which is an SASP factor (claim 1 and 85). ‘273 further discloses that the method for treatment or prevention of a disease or condition associated with hair loss (claim 88). ‘273 further discloses that the polypeptide is capable of stimulating the growth of human hair [0022] by prolonging the anagen phase and/or by shortening the telogen phase such that the resting follicles become active [0026, 0330].
‘273 does not disclose a method that comprises delivering a senescent cell that is non-replicative.
 ‘614 teaches a method of treatment of tissue regeneration comprising administering a composition comprising senescent cell types such as keratinocytes, fibroblasts, melanocytes (abstract, claims 1-2). ‘614 further teaches that the composition comprises lymphocytes, monocytes (claim 2). ‘614 further teaches that the cells according to the invention may be genetically engineered to secrete SASP factors (page 14, 3rd paragraph, line 11-12).
With regards to enhancing hair growth, ‘216 teaches a method of treating and preventing alopecia (general loss of hair[0004]) by stimulating the growth of hair using gingival fibroblast [0018-0021] and as evidenced by Furukawa, gingival fibroblasts are senescent cells (Abstract). ‘216 further discloses that in other embodiments, the product may further comprise progenitor cells of preferably less than 20, 10% or 5% [0070]. ‘216 discloses that the method was capable of accelerating hair growth, slowing down hair loss and increasing the density of hair follicles [0021].
With regards to the limitations of claim 66 where the cells are from a hairy nevus, Huang teaches that melanocytes from the nevus express senescence markers (page 4, 3rd paragraph, line 1-2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘614, ‘273, and‘216 and prepare a method inducing hair growth that comprises delivering an SASP factor or a senescent cell such as the fibroblast of ‘216 or melanocytes of ‘614 because ‘216 teaches that the method of treating hair loss using cells such as fibroblasts was successful in accelerating hair growth and slowing down hair loss. Thus, one of ordinary skill in the art would be motivated to use the cells of ‘614 such as fibroblasts, melanocytes to treat hair loss. In addition, it would be obvious to one of ordinary skill in the art to use melanocytes derived from hairy nevus because Huang teaches that the cells express senescence markers. One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success in using the method of ‘614 and ‘216 because ‘614 teaches that the method of administering senescent cells was effective in tissue regeneration. Therefore, the teachings of the disclosed references would be obvious to try to use the senescent cells for hair regeneration rendering obvious the instant claim 1.
Regarding claim 66 and 80, Huang teaches that senescent melanocytes from the nevus (page 4, 3rd paragraph, line 1-2).
Regarding claim 67, ‘614 teaches that the cell component includes senescent keratinocytes, preferably more than 10% senescent keratinocytes, further preferably more 30% senescent keratinocytes, more preferably more than 50% senescent keratinocytes, even more preferably more than 70% senescent keratinocytes, particularly more than 90% senescent keratinocytes (claim 6).
Regarding claim 68, ‘614 teaches that the keratinocytes are prepared from a human skin or foreskin, preferably from a human neonatal foreskin (page 3, section 8).
Regarding claim 69 and 70, ‘614 teaches that the composition is administered topically or by irradiation (page 17, 2nd paragraph, line 3; page 4, section 12)
Regarding claim 71, ‘216 teaches that the fibroblast are administered intradermally or topically (“summary of the invention” section, 3rd paragraph).
Regarding claim 72, ‘216 teaches that the cells were injected subcutaneously and intramuscularly at several points in the lesion area (“Example” section, 6th paragraph).
Regarding claim 73 and 73, ‘614 teaches a method of treatment of tissue regeneration comprising administering a composition comprising senescent cell types such as keratinocytes, fibroblasts, melanocytes (abstract, claims 1-2). ‘614 further teaches that the composition comprises lymphocytes, monocytes (claim 2). 
Regarding claim 75, ‘273 teaches a method for stimulating hair growth in a mammal comprising administering an effective amount of a composition comprising an osteopontin polypeptide which is an SASP factor (claim 1 and 85). Furthermore, ‘614 teaches that the SASP factors include IL-1 a, IL-1 β, IL-6, IL-7, IL-8, IL-10, IL-13, IL-15, IL-18, MCP1 , MCP2, MCP4, MIF, MIP-1a, MIP-3a, HCC-4, Eotaxin-3, TECK, ENA-78, I-309, l-TAC, GROa, GRC-β, GROy, VEGF, EGF, HGF, FGF, bFGF, KGF, Amphiregulin, Angiogenin, APOJ, CAV1 , OSTEO, Epiregulin, Heregulin, SCF, SDF-1 alpha, PIGF, IGFBP-2, -3, -4, -6, -7, GM-CSF, PDGF-BB, TGF-a, TGF-βΙ , TGF-P2, TGF-P3, ICAM1 , ICAM3, TRAIL-R3, Fas, OPG, SGP130, EGF-R uPAR, sTNFRI, sTNFRIII, MMP1 , MMP2, MMP3, MMP7, MMP9, MMP10, MMP12, MMP13, MMP14, TIMP1 , TIMP2, PAI1 , PAI2, Park7 DJ-1 , uPA/Urokinase, SLPI, Syndecan 1 , -4, Tenascin C, Endothelin, Collagens, Fibronectins, Laminins, preferably selected from the group consisting of: IL-8, GROa, VEGF, endothelin, MMP7, MMP9, MMP10, MMP12, MMP13, TIMP1 , TIMP2, TGF-βΙ , even more preferably comprises at least IL-8, GROa, VEGF, endothelin, MMP7, MMP9, MMP10, MMP12, MMP13, TIMP1 , TIMP2 and TGF-βΙ (page 8-9, section 56).
Regarding claim 76, ‘614 further teaches that the cells according to the invention may be genetically engineered to secrete SASP factors (page 14, 3rd paragraph, line 11-12).
Regarding claim 77-78 ‘614 teaches a method of treatment of tissue regeneration comprising administering a composition comprising senescent cell types such as keratinocytes, fibroblasts, melanocytes (abstract, claims 1-2). ‘614 further teaches that the composition comprises lymphocytes, monocytes (claim 2). ‘614 further teaches that the cells according to the invention may be genetically engineered to secrete SASP factors (page 14, 3rd paragraph, line 11-12). One of ordinary skill in the art would be motivated to use the cells of ‘614 for tissue regeneration of the hair follicles rendering obvious the instant claims.
Regarding claim 81, ‘273 teaches a method for stimulating hair growth in a mammal comprising administering an effective amount of a composition comprising an osteopontin polypeptide which is an SASP factor (claim 1 and 85). Furthermore, ‘614 teaches that the SASP factors include IL-1 a, IL-1 β, IL-6, IL-7, IL-8, IL-10, IL-13, IL-15, IL-18, MCP1 , MCP2, MCP4, MIF, MIP-1a, MIP-3a, HCC-4, Eotaxin-3, TECK, ENA-78, I-309, l-TAC, GROa, GRC-β, GROy, VEGF, EGF, HGF, FGF, bFGF, KGF, Amphiregulin, Angiogenin, APOJ, CAV1 , OSTEO, Epiregulin, Heregulin, SCF, SDF-1 alpha, PIGF, IGFBP-2, -3, -4, -6, -7, GM-CSF, PDGF-BB, TGF-a, TGF-βΙ , TGF-P2, TGF-P3, ICAM1 , ICAM3, TRAIL-R3, Fas, OPG, SGP130, EGF-R uPAR, sTNFRI, sTNFRIII, MMP1 , MMP2, MMP3, MMP7, MMP9, MMP10, MMP12, MMP13, MMP14, TIMP1 , TIMP2, PAI1 , PAI2, Park7 DJ-1 , uPA/Urokinase, SLPI, Syndecan 1 , -4, Tenascin C, Endothelin, Collagens, Fibronectins, Laminins, preferably selected from the group consisting of: IL-8, GROa, VEGF, endothelin, MMP7, MMP9, MMP10, MMP12, MMP13, TIMP1 , TIMP2, TGF-βΙ , even more preferably comprises at least IL-8, GROa, VEGF, endothelin, MMP7, MMP9, MMP10, MMP12, MMP13, TIMP1 , TIMP2 and TGF-βΙ (page 8-9, section 56).
Regarding claim 82 and 83, ‘614 teaches a method of treatment of tissue regeneration comprising administering a composition comprising senescent cell types such as keratinocytes, fibroblasts, melanocytes (abstract, claims 1-2). ‘614 further teaches that the composition comprises lymphocytes, monocytes (claim 2) which the instant claim 83 recites that it is an immune cell.
Response to Arguments
Applicant's arguments filed 02/16/2022 have been fully considered but they are not persuasive. 
Applicant argues that ‘273 does not teach delivering senescent cells. Applicant argues that there is no teaching in ‘216 that teaches delivering a senescent cell and that Furukawa merely analyzes senescence in gingival tissue and argues that Furukawa does not qualify as prior art. Applicant further argues that ‘614 and Huang that suggest inducing hair growth with at least one senescent cell and that one of ordinary skill in the art would not be motivated to combine the teachings to arrive at the claimed invention.
The arguments presented above have been fully considered but are unpersuasive because ‘216 teaches the use of fibroblasts cells to enhance hair growth. Therefore, the use of such cells to enhance hair growth is known in the art. Furthermore, ‘614 teaches that senescent cells such as the instant melanocytes have been used for tissue regeneration. In addition, the ‘273 reference was used to teach that the use of SASP factors to induce hair growth is known in the art. ‘614 teaches that the senescent cells such a senescent melanocytes secrete SASP factors which as disclosed by ‘273 successfully induce hair growth. One of ordinary skill in the art would be motivated to use the same cells for tissue regeneration of the hair follicle and obtain a reasonable expectation of success. With regards to the Huang reference, the Examiner used the reference to teach the limitation that the hairy nevus comprises senescent melanocytes hence it would be obvious for one of ordinary skill in the art to use cells from the hairy nevus. With regards to applicant assertion of Furukawa not being prior art, MPEP 2124 states that in certain circumstances, references cited to show a universal fact need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962). Such facts include the characteristics and properties of a material or a scientific truism…However, it is impermissible to use a later factual reference showing the state of the art existing after the effective filing date of the application to determine whether the application is enabled or described as required under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Koller, 613 F.2d 819, 823 n. 5, 204 USPQ 702, 706 n.5 (CCPA 1980). In the instant case, the examiner used the Furakawa as an evidentiary reference to show that gingival fibroblasts may also be senescent cells. Since ‘216 teaches that gingival fibroblasts in general have been used for hair growth, it would be obvious to one of ordinary skill in the art at the time the invention was filed, to use senescent fibroblast for hair growth. In addition, the rejection was made using the combined teachings of ‘216, ‘416 and Huang and ‘273. Use of senescent cells for tissue regeneration is known in the art. One of ordinary skill in the art would be motivated to use the same cells for tissue regeneration of the hair follicle and obtain a reasonable expectation of success. The arguments are unpersuasive.

Claims 1, 64, 67-70, 73-78, and 81-83 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0018273 A1 (hereinafter “the ‘273 publication)- IDS 2019, in view WO 2017/032614 A1 (hereinafter “the ‘614 publication”) and Ritschka et al (Genes Dev. 31: 172–183, 2017).
 ‘273 teaches a method for stimulating hair growth in a mammal comprising administering an effective amount of a composition comprising an osteopontin polypeptide which is an SASP factor (claim 1 and 85). ‘273 further discloses that the method for treatment or prevention of a disease or condition associated with hair loss (claim 88). ‘273 further discloses that the polypeptide is capable of stimulating the growth of human hair [0022] by prolonging the anagen phase and/or by shortening the telogen phase such that the resting follicles become active [0026, 0330].
‘273 does not disclose a method that comprises delivering a senescent cell.
‘614 teaches a method of treatment of tissue regeneration comprising administering a composition comprising senescent cell types such as keratinocytes, fibroblasts, melanocytes (abstract, claims 1-2). ‘614 further teaches that the composition comprises lymphocytes, monocytes (claim 2). ‘614 further teaches that the cells according to the invention may be genetically engineered to secrete SASP factors (page 14, 3rd paragraph, line 11-12).
Even though ‘614 does not explicitly disclose that the tissue regeneration comprises hair growth, Ritschka discloses that the senescence-associated secretory phenotype induces cellular plasticity and tissue regeneration (Title) and further that transient therapeutic delivery of senescent cells was used to drive tissue regeneration (abstract). Ritschka further discloses that treatment with senescent keratinocytes led to development of thick patches of hair (page 177, left col. Line 14-25; page 175, left col. Line 4-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘273, ‘614, and Ritschka and prepare a method inducing hair growth that comprises delivering an SASP factor or a senescent cell such as keratinocytes because ‘614 teaches that the cells were successful for use in tissue regeneration (abstract). One of ordinary skill in the art would therefore have been motivated and would have had a reasonable expectation of success with the method because Ritschka teaches that the treatment with senescent keratinocytes led to development of thick patches of hair (page 177, left col. Line 14-25; page 175, left col. Line 4-15). 
Regarding claim 64 and 78, Ritschka discloses that nonproliferating cells contributes to the loss of functional and regenerative capacity in aged tissues, preventing proliferation of both somatic and stem cells in a cell-intrinsic manner (page 172, right col. Line 1-10).

Conclusion
Claims 1, 64, 66-78, and 80-83 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615